Citation Nr: 1200264	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for varicose veins, left lower extremity.

2.  Entitlement to a compensable rating for fibrous ankylosis, interphalangeal joint, left fifth finger.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in October 2010.

The Board further notes that in an October 2011 statement, the Veteran has raised the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is part of the increased evaluation claims currently before the Board and must be adjudicated as such.  As such, the Board has characterized the issues as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in October 2010 the Board remanded the issues on appeal for additional development, to include efforts to obtain records associated with the Veteran's United States Postal Service (USPS) disability claim.  In correspondence dated November 4, 2010, the RO/AMC requested that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so disability and treatment records could be obtained from the USPS.  Although the Veteran responded in November 2011 by completing a VA Form 21-4142, the RO/AMC took no further action to obtain these records.  

The VCAA duty to assist requires that for records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  The Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the Veteran contends he is unable to work because of his left fifth finger and left varicose vein disabilities.  He submitted a statement in October 2011 which provided additional information as to his physical limitations due to the service-connected disabilities.  Although the Veteran underwent VA examinations in January 2010, the examiners did not address the affects of these disabilities on the Veteran's daily activities and ability to maintain employment.  Therefore, the Board finds that additional development as to these matters is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim. 

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment and education.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to a TDIU and what VA will do.

2. Appropriate efforts must be taken to obtain records associated with the Veteran's USPS disability claim.  All attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

3.  The Veteran's claim file must be returned to the January 2010 VA orthopedic and artery examiners, if available, for clarification of the provided opinions as to the impact of these disorders on the Veteran's daily activities and ability to maintain employment.  

If the January 2010 examiners are unavailable, or otherwise unable to provide the requested opinions, the Veteran should be scheduled for an appropriate VA examination for opinions as to the current nature and extent of his service-connected disabilities.  All indicated tests and studies are to be performed.  The examiner must comment as to the impact of the disabilities on the Veteran's daily activities and ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of any necessary examinations, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


